DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Stator Housing with a Cooling Channel with a Radial Protrusion for an Electric Machine, Electric Machine, and Vehicle.

Claim Objections
Claims 2, 8 and 13 are objected to because of the following informalities:  
In claim 8, line 3, “the, or a, protrusion” should be --  the protrusion  --;
In claim 13, line 2, “the, or a, collar” should be --  the collar  --;
In claim 13, line 2, “the, or a, corresponding protrusion” should be --  the corresponding protrusion  --.
Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5, 6, 8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gebhard (DE 102012213237 A1) in view of Kaimori (WO 2019171535 A1, See EP3764519 (A1) for English Translation).
As to claim 1, Gebhard shows (FIG. 1, 2 and 3): 

    PNG
    media_image1.png
    437
    1210
    media_image1.png
    Greyscale

stator housing for an electric machine 10 (para[0027]), comprising an outer housing element 12 and an inner housing element 14 which is arranged inside the outer housing element 12, a cavity 28 formed in the inner housing element 14 and/or in the outer housing element 12 forming a cooling channel 28 of the stator housing for a cooling fluid, and a gap G between the housing elements 12, 14, 
characterised in that 
the gap G extends in the circumferential direction along a radial protrusion 50A of a first housing element 12 of the housing elements 12, 14, which radial protrusion 50A engages in a recess in a second housing element 14 of the housing elements 12, 14 (para[0031], webs 50 may engage in depressions in the stator 14 para[0038]).
Gebhard does not show: 
a cooling channel between an inlet of the stator housing and an outlet of the stator housing and a fluid-conducting connection between the inlet and the outlet; and
a gap which has a smaller radial extension than the cooling channel forming a fluid-conducting connection.
As to the first bullet, Kaimori shows a cooling channel 11 between an inlet 22 of the stator housing and an outlet 23 of the stator housing 20 and a fluid-conducting connection between the inlet 22 and the outlet 23 (para[0012],[0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator housing of Gebhard to have a cooling channel 28 between an inlet 22 of the stator housing and an outlet 23 of the stator housing and a fluid-conducting connection between the inlet 22 and the outlet 23 as taught by Kaimori, for the advantageous benefit of cooling the stator as taught by Kaimori (para[0018], the coolant must be changed to remove heat with it from the stator in housing to cool the stator).
As to the second bullet, Gebhard suggests (FIG. 2 above) the gap G which has a smaller radial extension than the cooling channel 28 forming a fluid-conducting connection (gap G between radial protrusion 50 and the second housing element 14 shown to be smaller than width of cooling channel 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator housing of Gebhard in view of Kaimori to have a gap G which has a smaller radial extension than the cooling channel 28 forming a fluid-conducting connection as suggested by Gebhard, for the advantageous benefit of creating a meandering channel through which the cooling medium 30 flows as taught by Gebhard (para[0041]).
As to claim 3/1, Gebhard in view of Kaimori was discussed above with respect to claim 1 and Gebhard further shows (FIG. 2 above) wherein the gap G extends in the circumferential direction along a radial second protrusion 46 of the second housing element 14, which radial second protrusion 46 engages in a recess 48 in the first housing element 12 (para[0036]).
As to claim 5/3/1, Gebhard in view of Kaimori was discussed above with respect to claim 1 except for wherein the second protrusion has a larger radial extension than the first protrusion.
Gebhard suggests wherein the second protrusion 46 has a larger radial extension than the first protrusion 50A (FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator housing of Gebhard in view of Kaimori to have the second protrusion 46 has a larger radial extension than the first protrusion 50A as suggested by Gebhard, for the advantageous benefit of securing the second housing element 14 in the torque direction as taught by Gebhard (the longer protrusion 46 prevents relative rotation between 12 and 14 para[0041]).
As to claim 6/1, Gebhard in view of Kaimori was discussed above with respect to claim 1 and Gebard further shows (FIG. 2 above) wherein the gap G extends in the circumferential direction along a radial third protrusion 50B of the first housing element 12, which radial third protrusion 50B engages in a second recess in the second housing element 14 (para[0031], webs 50 may engage in depressions in the stator 14 para[0038]).
As to claim 8/1, Gebhard in view of Kaimori was discussed above with respect to claim 1 and Gebard further shows (FIG. 2 above) wherein the, or a, protrusion 50A extends along an axial direction (axial ridges 50 para[0038]:1-2).
As to claim 10/1, Gebhard in view of Kaimori was discussed above with respect to claim 1 and Gebard further shows (FIG. 2 above) wherein the cooling channel 28 is meandering (meandering channel 52 para[0041]:5-6).
As to claim 11/1, Gebhard in view of Kaimori was discussed above with respect to claim 1 and Gebard further shows (FIG. 3):

    PNG
    media_image2.png
    559
    1126
    media_image2.png
    Greyscale

wherein the cooling channel 28 comprises main portions 52, which define an axial flow direction of the cooling fluid, and baffle portions 54E, which each connect a pair of adjacent main portions 52 and reverse an orientation of the cooling fluid from one main portion 52 of the pair with respect to the other main portion 52 of the pair (para[0041], axial ridges 50 para[0038]:1-2) .
As to claim 12/1, Gebhard in view of Kaimori was discussed above with respect to claim 1 and Gebard further shows (FIG. 1) wherein the inner housing element has a collar extending radially outwardly at one of its end faces and/or the outer housing element 12 has a collar 32 extending radially inwardly at one of its end faces (end 32 of the housing 12 extends to centerline of motor FIG. 1).
As to claim 13/12/1, Gebhard in view of Kaimori was discussed above with respect to claim 12 and Gebard further shows (FIG. 1) wherein the, or a, collar 32 extends radially further than the, or a, corresponding protrusion 50A, 46, 50B (end 32 of the housing 12 extends to centerline of motor well beyond the cooling channel 28 and the inner housing element 14 FIG. 1).



As to claim 14/1, Gebhard in view of Kaimori was discussed above with respect to claim 1 and Gebard further shows (FIG. 1) Electric machine 10 comprising a stator housing according to claim 1 and a stator 22,26 arranged inside the inner housing element 14 (para[0027],[0029],[0030]).
As to claim 15/1, Gebhard in view of Kaimori was discussed above with respect to claim 1 and Gebard further shows (FIG. 1) A vehicle 29 comprising an electric machine 10 according to claim 14, wherein the electric machine 10 is designed to propel the vehicle (motor vehicle claim 1, para[0007], the electric motor is capable of performing the claimed function of propelling the motor vehicle).


Claim(s) 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gebhard (DE 102012213237 A1) in view of Kaimori (WO 2019171535 A1, See EP3764519 (A1) for English Translation) and Krasnow (US 3,237,013 A).
As to claim 2/1, Gebhard in view of Kaimori was discussed above with respect to claim 1 and except for the protrusion tapers towards the second housing element.
Gebhard suggests the protrusion 50A tapers towards the second housing element 14 (rounded edge taper at T12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator housing of Gebhard in view of Kaimori to have the protrusion 50A tapers towards the second housing element 14 as suggested by Gebhard, for the advantageous benefit of the taper makes it easier to mold and draw a cast first housing element 12 from a mold as taught by Krasnow (col.4:30-35).
As to claim 4/3/1, Gebhard in view of Kaimori was discussed above with respect to claim 3 except for wherein the second protrusion tapers towards the first housing element.
Gebard suggests (FIG. 2) wherein the second protrusion 46 tapers towards the first housing element 12 (rounded edge taper at T14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator housing of Gebhard in view of Kaimori to have wherein the second protrusion 46 tapers towards the first housing element 12 as suggested by Gebhard, for the advantageous benefit of the taper makes it easier to mold and draw a cast second housing element 14 from a mold as taught by Krasnow (col.4:30-35).
As to claim 7/5/3/1, Gebhard in view of Kaimori was discussed above with respect to claim 1 and except for the third protrusion tapers towards the second housing element.
Gebhard suggests the third protrusion 50B tapers towards the second housing element 14 (rounded edge taper at T12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator housing of Gebhard in view of Kaimori to have the third protrusion 50B tapers towards the second housing element 14 as suggested by Gebhard, for the advantageous benefit of the taper makes it easier to mold and draw a cast first housing element 12 from a mold as taught by Krasnow (col.4:30-35).


Claim(s) 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (JP 2017127118 A).
As to claim 1, Shibuya shows (FIG. 4) Stator housing for an electric machine (motor para[0023]), comprising an outer housing element 53 and an inner housing element 54 which is arranged inside the outer housing element 53, a cavity 4 formed in the inner housing element 54 and/or in the outer housing element 53 forming a cooling channel 4 between an inlet 64 of the stator housing and an outlet 62 of the stator housing for a cooling fluid, and a gap 60 between the housing elements 53,54, 
characterised in that (FIG. 4):

    PNG
    media_image3.png
    522
    596
    media_image3.png
    Greyscale

the gap 60 extends in the circumferential direction along a radial protrusion 59b of a first housing element 54 of the housing elements 53,54, which radial protrusion 59b engages in a recess (next to 59a in the circumferential direction) in a second housing element 53 of the housing elements 53,54 (para[0054]).
Shibuya does not show the gap which has a smaller radial extension than the cooling channel forming a fluid-conducting connection between the inlet and the outlet.
Shibuya suggests (FIG. 2 above) the gap G which has a smaller radial extension than the cooling channel 4 forming a fluid-conducting connection between the inlet 64 and the outlet 62 (bent portion 60 is narrower than other portions of path 4 para[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator housing of Shibuya to have the gap G which has a smaller radial extension than the cooling channel 4 forming a fluid-conducting connection between the inlet 64 and the outlet 62 as suggested by Shibuya, for the advantageous benefit of increasing the flow resistance causing the cooling liquid to flow from the liquid supply port to the liquid discharge port as taught by Shibuya (para[0054]). 
As to claim 9/1, Shibuya was discussed above with respect to claim 1, and Shibuya further shows (FIG. 4) wherein the first housing element 54 is the inner housing element 54 and the second housing element 53 is the outer housing element 53.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Brueckner (DE 102010041305 A1) shows a stator with a cooling passage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832